Main, J.
(dissenting)—In my opinion the complaint in this case states a cause of action, and the judgment of the superior court should be reversed. Even though the published *90article upon which the complaint is based may not charge the commission of a crime, nevertheless it was libelous per se if it tended to disgrace Wood, or deprive him of the benefit of public confidence, or hold him up to public ridicule or contempt, or cause him to be shunned or avoided. Lathrop v. Sundberg, 55 Wash. 144, 104 Pac. 176, 25 L. R. A. (N. S.) 881; Wells v. Times Printing Co., 77 Wash. 171, 187 Pac. 457.
In the Lathrop case, speaking upon this question, it was said:
“In order to constitute a civil libel per se, it is not necessary that the words published should involve an imputation of crime. It is enough that they be of such a nature that the court can presume, as a matter of law, that they will tend to disgrace the party of whom they are published, or hold him up to public ridicule, or contempt, or cause him to be shunned or avoided.”
In the Wells case, the rule as stated in Quinn v. Review Publishing Co., 55 Wash. 69, 104 Pac. 181, 133 Am. St. 1016, is paraphrased and stated with approval as follows:
“Matter libelous per se is defined as any publication which falsely and maliciously tends to bring an individual into public hatred, contempt, or ridicule, or charges an act odious and disgraceful in society, including whatever tends to injure the character of an individual or blacken his reputation, or imputes fraud, dishonesty, or other moral turpitude, or reflects shame, or tends to put him without the pale of social intercourse.”
A careful consideration of the article here in question does not leave with me the impression that Wood was named as a person from whom the prosecuting attorney could get information, as stated in the majority opinion; but, on the other hand, does leave the impression that Wood was one of the men connected with the thing which the published article condemned, and which was called to the attention of the prosecuting attorney of the county as a proper case for his consideration. It seems to me that the article comes within the rule of the Lathrop and Wells cases.
*91For the reasons stated, I am unable to concur in the majority opinion, and therefore dissent.
Mount, J., concurs with Main, J.